                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      A MARIE WILSON,
                                                                                          Case No. 19-cv-04226-PJH
                                  8                    Plaintiff,

                                  9              v.                                       ORDER
                                  10     SOFIE LIU,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The court is in receipt of plaintiff A Marie Wilson's complaint and motion for an
                                  14   injunction related to her alleged pending eviction. Based on the papers filed by plaintiff,
                                  15   the court cannot determine the urgency of plaintiff's present motion. Specifically, plaintiff
                                  16   has not stated when she believes her eviction will occur and the basis for that belief. And
                                  17   there is nothing in the present record from which the court can infer when the eviction will
                                  18   occur. In addition, based on the present filings, the court is unable to determine what
                                  19   relief plaintiff's motion seeks. Without such information, the court will not rule on plaintiff's
                                  20   motion because the party seeking an emergency injunction “must establish that [s]he is
                                  21   likely to succeed on the merits, that [s]he is likely to suffer irreparable harm in the
                                  22   absence of preliminary relief, that the balance of equities tips in his favor, and that an
                                  23   injunction is in the public interest.” Am. Trucking Assn’s, Inc. v. City of Los Angeles, 559
                                  24   F.3d 1046, 1052 (9th Cir. 2009). Further, the plaintiff must “demonstrate immediate
                                  25   threatened injury.” Koller v. Brown, 224 F. Supp. 3d 871, 879 (N.D. Cal. 2016).
                                  26          The court is also not presently inclined to rule on plaintiff’s motion without the
                                  27   defendant being given the opportunity to respond.
                                  28          Accordingly, the court hereby orders the following:
                                  1              1. Plaintiff shall serve the defendant with this order and plaintiff's complaint,

                                  2                 motion, and supporting exhibits no later than Thursday, July 25, 2019, at

                                  3                 9:00 a.m.

                                  4              2. No later than Friday, July 26, 2019, at 9:00 a.m., plaintiff shall file a

                                  5                 supplemental brief and exhibits, if any, pertaining to the issues discussed

                                  6                 above and any other issues relevant to plaintiff's motion for an injunction.

                                  7                 That supplemental brief shall also be served on defendant the same day it

                                  8                 is filed with this court.

                                  9              3. Defendant shall file a response to plaintiff's motion no later than Monday,

                                  10                July 29, 2019, at 9:00 a.m.

                                  11             4. Plaintiff may file a reply to defendant's response no later than Tuesday, July

                                  12                30, 2019, at 9:00 a.m.
Northern District of California
 United States District Court




                                  13             5. A hearing will be held on plaintiff's motion on July 31, 2019, at 9:00 a.m., in

                                  14                Courtroom 3, 3rd Floor, Federal Building, 1301 Clay Street, Oakland,

                                  15                California.

                                  16             6. Plaintiff’s motion to proceed in forma pauperis is GRANTED. The court will

                                  17                conduct a 28 U.S.C. § 1915 review in conjunction with its eventual ruling on

                                  18                plaintiff’s motion for an injunction.

                                  19         Plaintiff may wish to seek free legal advice by calling the Legal Help Center at

                                  20   415-782-8982 or by signing up for an appointment at the Legal Help Center, 450 Golden

                                  21   Gate Avenue, 15th Floor, Room 2795, San Francisco California 94102. The litigant can

                                  22   speak with an attorney who will provide basic legal help, but not legal representation.

                                  23         IT IS SO ORDERED.

                                  24   Dated: July 24, 2019

                                  25
                                                                                    PHYLLIS J. HAMILTON
                                  26                                                United States District Judge
                                  27

                                  28
                                                                                     2
